Dissenting Opinion by
Mr. Justice Cohen:
The new Eminent Domain Code provides:
“(2) A qualified valuation expert may testify on direct or cross-examination in detail as to the valuation of the property . . . which testimony may include but shall not be limited to the following: (i) The price and other terms of any sale or contract to sell the condemned property or comparable property made within a reasonable time before or after the date of condemnation.” Act of June 22, 1964, P. L. 84, §705 (Spec. Sess.), 26 P.S. §1-705.
The new Code changes the law to permit testimony as to value after condemnation. In Kelly v. Redevelopment Authority of Allegheny County, 26 Pa. D. & C. 2d 662 (1961), aff’d per curiam, 407 Pa. 415, 180 A. 2d 39 *5(1962), the value testified to was the value of the condemned premises on a date six years and seven months prior to the condemnation. Since here the offer was made to the owners only a year and a half after the taking, the amount offered is highly probative not only to establish value at the time of taking but also to challenge the credibility of the witness and lessen the weight of his testimony. Therefore, I would find the exclusion of the attempted cross-examination error and would grant a new trial.